Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 04/26/2021 in which claims 1-17, 19 and 21-22 are pending and ready for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 11-12, 15-17, 19 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maekawa et al (hereinafter Maekawa) (US 2015/0035464 A1).
As to claim 1, 17, 19 and 21, Maekawa discloses a semiconductor device (Fig 1, 38), comprising: 
a first terminal (Fig 1, connection between 6a and 4) for a battery (Fig 1, 4); 
a second terminal (Fig 1, connection between 44 and 2X) for an inverter circuit (Fig 1, 1); and 
a transistor (Fig 1, 6a, 6b), wherein 
the semiconductor device is configured to control a voltage applied to a control terminal 
of the transistor to allow supply of a current from the first terminal to the second terminal 
and allow supply of a current from the second terminal to the first terminal, and 
a withstand voltage between the first terminal and the second terminal is greater than or equal to a voltage between the battery and the inverter circuit (see Figs 1, 2 & 6, parags [0014], [0029-0049]).
As to claim 9, Maekawa discloses the semiconductor device according to claim 1, wherein the transistor is a MOSFET (Fig 1, 6a, 6b), and the semiconductor device further comprises a diode (Fig 1, diode of 6a, 6b) connected in antiparallel to the MOSFET.
As to claim 11, Maekawa discloses the semiconductor device according to claim 9, wherein the MOSFET includes a body diode used as a flyback diode (see Fig 1, diode of 6a, 6b).
As to claim 12, Maekawa discloses the semiconductor device according to claim 1, wherein the transistor is a MOSFET including a body diode used as a flyback diode (see Fig 1, diode of 6a, 6b).
As to claim 15, Maekawa discloses a semiconductor module (see Fig 1, 38), comprising: semiconductor devices connected in parallel to each other (see Fig 1, 10, 11, 13, 14), wherein each of the semiconductor devices is the semiconductor device according to claim 1.
As to claim 16, Maekawa discloses a relay unit (see Fig 1, 38), comprising: the semiconductor module according to claim 15.
As to claim 22, Maekawa discloses a vehicle (see Fig 5), comprising: the battery unit (Fig 1, 4) according to claim 21; the inverter circuit (Fig 1, 1); and a motor (Fig 1, 3) driven by the inverter circuit.
4.	Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2017017839 (hereinafter JP839).
As to claim 13, JP839 discloses a semiconductor device (Fig 1, 1), comprising: a positive electrode of a battery (Fig 1, 6); 
an IGBT (Fig 1, 4) arranged between the battery (Fig 1, 6) and an inverter circuit (Fig 1, 7) electrically connected to the battery; and 
a reverse blocking insulated gate bipolar transistor (RB-IGBT) connected in antiparallel to the IGBT (see parag [0024]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa et al (hereinafter Maekawa) (US 2015/0035464 A1).
As to claim 10, Maekawa does not disclose the semiconductor device according to claim 9, wherein the MOSFET and the diode are provided as separate semiconductor chips. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the system of Maekawa to have the MOSFET and the diode provided on separate chip in order to effectively control the operation the chip, since this is just a designed choice and involves only routine skill in the art.
Allowable Subject Matter
Claims 2-8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0109462 A1; US 2018/0294660 A1; US 2018/0252149 A1.
The above references are relevant prior arts to the application. They disclose a vehicle system that supplies power to an inverter through a switch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026. The examiner can normally be reached 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        November 30, 2022